Citation Nr: 0027001	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastrointestinal 
disability, to include bowel dysfunction.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to assignment of a disability evaluation in 
excess of 20 percent for right shoulder strain.

5.  Entitlement to assignment of a compensable disability 
evaluation for residuals left wrist injury.

6.  Entitlement to assignment of a compensable disability 
evaluation for low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1990 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1999, a statement of the case was issued in March 
1999, and a substantive appeal was received in May 1999.


FINDINGS OF FACT

1.  The claims file does not include any medical evidence 
showing a current auditory threshold in either ear of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or that auditory thresholds for at 
least three of the frequencies are 26 decibels or greater, or 
that speech recognition scores are less than 94 percent.

2.  The claims file does not include a medical diagnosis of 
current gastrointestinal disability.

3.  Chondromalacia left knee was reported as an impression in 
August 1998, approximately two months before the veteran's 
discharge from active military service. 

4.  The veteran does not suffer from current chronic left 
knee disability. 

5.  The veteran's service-connected right shoulder strain 
effectively results in limitation of motion of the arm to 
midway between the side and shoulder levels. 

6.  The veteran's service-connected residuals left wrist 
injury are manifested by dorsiflexion to 45 degrees each 
side, palmar flexion was to 50 degrees, with no tenderness or 
swelling.

7.  The veteran's service-connected low back strain is 
manifested by tightness, but no pain, flexion is to 90 
degrees, extension is to 35 degrees, lateral flexion is to 40 
degrees, and rotation is to 20 degrees.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for gastrointestinal disability, to include bowel 
dysfunction, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for left knee disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

5.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for service-connected right 
shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.71a, and Diagnostic Code 5201 (1999). 

6.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected residuals left wrist 
injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a 
and Diagnostic Code 5215 (1999).

7.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, and Diagnostic 
Codes 5292, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic disease of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

a.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from bilateral hearing 
loss due to exposure to loud noise during service.

An audiogram conducted in July 1989 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
5
0
10
30
25

A June 1994 audiogram revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
10
15
45
25

Audiological examination in July 1998 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
5
10
20
30
30

A VA audiological examination in December 1998 found pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
15
LEFT
0
5
15
35
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted acoustic imminence measures were within 
normal limits bilaterally.  Speech recognition scores were 
excellent bilaterally and intertest consistency was good 
bilaterally.

A reading of 45 decibels in the 3000 frequency range was 
reported in connection with a June 1994 audiogram in service.  
However, even assuming that reading to be true, it is clear 
from subsequent audiological testing that there is no medical 
evidence of any current hearing loss in either ear as hearing 
loss disability is defined under 38 C.F.R. § 3.385.  Without 
medical evidence of current hearing loss disability, the 
veteran's claim is not well-grounded.  The veteran is hereby 
advised that in order to well-ground this claim, there must 
be medical evidence suggesting hearing loss disability as 
defined in 38 C.F.R. § 3.385 along with medical evidence 
suggesting a link or nexus to his military service.  

b. Gastrointestinal Disorder

Service medical records show that in May 1995 the veteran was 
seen for complaints of diarrhea for three days.  The 
assessment was gastroenteritis.  The veteran was seen the 
following day without change in symptoms.  The assessment at 
that point indicated the possibility of bacterial etiology.  
The following day the veteran was informed he could return to 
duty by the physician.  In December 1997 the veteran was seen 
for complaints of prostate trouble and during the course of 
the examination the veteran was diagnosed with an anal 
fissure which was noted to be related to straining his stool 
and constipation and appeared to have a resolving hemorrhoid.  
Although at separation the veteran reported symptoms of 
irritable bowel syndrome (IBS) with stress, the July 1998 VA 
examination did not diagnose IBS.  

In a December 1998 VA examination the veteran reported bowel 
pattern as having a bowel movement every four days.  He 
reported irregular bowel movements with discomfort.  The 
veteran was not passing blood and the pattern had not 
essentially changed.  The examination showed slight anal 
tenderness, but no hemorrhoids were found.  The impression 
showed history of anal discomfort from hemorrhoids, not 
confirmed; pattern of bowel function within the normal range.  

While the veteran has received medical treatment for 
gastrointestinal problems, it appears that there is no 
medical diagnosis of current gastrointestinal disability.  
Examination in December 1998 showed bowel function to be 
normal, and there was no medical diagnosis of any current 
disability.  In order to well-ground this claim, there must 
be a medical diagnosis of current disability and medical 
evidence of a nexus to service.  

c.  Left Knee Disorder

Although examination in July 1998 during service showed no 
diagnosis of a left knee disorder, just one month later in 
August 1998 (while the veteran was still in service) the 
veteran sought treatment for left knee pain.  The records 
noted no injury with stable left knee, varus/valgus ok, pain, 
no apprehension, and x-ray revealed normal left knee.  The 
reported impression was chondromalacia, left knee. 

In Hampton v. Gober, 10 Vet.App. 481 (1997), in a case where 
a claimant filed a compensation claim shortly after discharge 
from service, the Court found that a diagnosis of disability 
reported in a service discharge examination report 
constituted evidence of current disability as well as 
evidence a relationship to service sufficient to well-ground 
a service connection claim.  Applying the holding of the 
Court to the left knee issue, the Board finds that the August 
1998 medical report (just two months prior to discharge from 
service) listing an impression of chondromalacia, left knee, 
is sufficient to well-ground the left knee disability claim.  
Looking to the record, the Board observes that the veteran 
was afforded a comprehensive VA examination in December 1998.  
Under the circumstances, the Board finds that the duty to 
assist the veteran with his claim as to this issue has been 
met.  38 U.S.C.A. § 5107(a). 

At the December 1998 VA examination the veteran reported 
first noticing some pain in his left knee in 1995.  Clinical 
examination showed the knees to be nontender and not swollen.  
Each knee flexed to 140 degrees and extended to 0 degrees.  
There was no pain with patellar movement and the collateral 
ligaments were strong.  Drawer test was negative and the 
cruciate ligaments were intact.  X-rays revealed bilateral 
knees to be normal.  The impression was arthralgia, left 
knee.

Although the veteran complained of left knee pain and was 
diagnosed with chondromalacia in service in August 1998, 
comprehensive VA examination in December 1998 failed to 
reveal that the veteran suffers from a chronic left knee 
disorder other than pain.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The December 
1998 examination report includes detailed clinical findings 
of essential a normal knee, and radiological study was 
negative.  The Board believes that the December 1998 
examination was more comprehensive than the inservice 
clinical observations and is thus entitled to more probative 
value.  Therefore, the veteran's claim of service connection 
for a left knee disorder must be denied as the preponderance 
of the evidence is against a finding of current chronic 
disability.  

d.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
bilateral hearing loss and gastrointestinal claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  By this decision, the Board is informing 
the veteran that a medical diagnosis of current disabilities 
as well as medical evidence of a nexus between a current 
disability and service are necessary to establish well-
grounded service connection claims for bilateral hearing loss 
and gastrointestinal disorder, to include bowel dysfunction.  
See 38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 69.

II.  Claims for Higher Evaluations

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a.  Right Shoulder Strain

The veteran contends that his right shoulder strain is more 
severe than contemplated by the assigned 20 percent 
evaluation.

At a December 1998 VA examination, the veteran reported the 
onset of his right shoulder pain in May 1996 while unloading 
a large load and he was jerked and twisted.  It was noted 
that the veteran was ambidextrous, he wrote with his right 
hand, but threw a ball with his left.  Clinical examination 
showed slight tenderness over the tip of the right shoulder.  
Abduction on the right was to 90 degrees and then he squirms 
and rotates it to get it up to 110 degrees.  Adduction on the 
right was to 50 degrees.  Flexion on right was to 75 degrees, 
extension was to 60 degrees.  Internal rotation was to 75 
degrees and external rotation was to 20 degrees.  The 
examiner noted that the veteran can never abduct the right 
shoulder the normal way, there was always some manipulation 
to get it up.  The impression was right shoulder impingement, 
with restricted motion.  X-rays of the right shoulder showed 
slight irregularity of the acromion, which could be related 
to an old injury.  The glenohumeral joint was unremarkable.  

The veteran's right shoulder strain has been evaluated as 20 
percent disabling under Diagnostic Code 5201, pertaining to 
limitation of motion of the arm.  In the case of a major 
extremity, limitation of motion of the arm midway between 
side and shoulder level warrants a 30 percent evaluation.  A 
40 percent evaluation is warranted for limitation of motion 
of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Although clinical examination in December 1998 showed 
abduction to 90 degrees, the Board notes that flexion was 
only to 75 degrees.  The Board notes that 180 degrees is 
normal full abduction and normal full flexion with 90 degrees 
being essentially shoulder level.  38 C.F.R. § 4.71, Plate I.  
While the current 20 percent rating under Code 5201 appears 
to be supported by the finding of abduction 90 degrees, the 
finding of flexion to only 75 degrees suggests that not all 
motions are to shoulder level.  It is clear from the clinical 
findings and comments of the examiner that the veteran's 
shoulder disability is productive of significant impairment, 
and in view of those findings the veteran's complaints of 
pain are fully credible.  Under the circumstances, the Board 
believes that when additional functional loss due to such 
pain is considered pursuant to 38 C.F.R. §§ 4.40, 4.45, the 
resulting disability picture more nearly approximates 
limitation of motion to midway between the side and shoulder 
level.  Accordingly, the next higher rating of 30 percent 
under Code 5201 is warranted.  38 C.F.R. §  4.7.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent.  There is no 
evidence that motion, even when additional functional loss 
due to pain, fatigue, and incoordination is considered, more 
nearly approximates to 25 degrees from the side.  Further, 
the medical findings do not suggest that evaluation under any 
other diagnostic codes would be appropriate.  

In sum, the Board concludes that entitlement to a 30 percent 
rating for right shoulder strain is warranted.  In reaching 
this determination, all reasonable doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b). 

b.  Residuals Left Wrist Injury

The veteran suffered a fall during service resulting in an 
avulsion fracture of a small triquetral bone.  

On VA examination in December 1998, the examiner noted that 
the veteran's general use seemed to be pretty normal.  It was 
noted that it would be painful with extension, with much 
force and with the change of weather, but the function seemed 
to be all right.  Examination of the wrists showed neither to 
be tender or swollen.  Dorsiflexion was to 45 degrees on each 
side and palmar flexion on the left was to 50 degrees.  The 
impression was left hand, small triquetral avulsion fracture, 
no permanent disability.  X-rays revealed no evidence of 
triquetral fracture.

The veteran's left wrist disability was rated as 
noncompensable by analogy under Diagnostic Codes 5299-5010.  
Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, shall be rated as arthritis, 
degenerative pursuant to Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  Diagnostic Code 5215 is the appropriate code 
regarding limitation of motion of the wrist.  Diagnostic Code 
5215 authorizes a 10 percent rating for limitation of motion 
of the wrist (major or minor), if dorsiflexion is less than 
15 degrees or palmar flexion is limited in line with the 
forearm.  This is the maximum rating possible under 
Diagnostic Code 5215.  Regulations provide that, in every 
instance where the Rating Schedule does not provide for a 0 
percent (noncompensable) disability rating for a diagnostic 
code, such a rating shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After reviewing the evidence, the Board is unable to find any 
clinical findings showing such limitation of motion to 
warrant a compensable evaluation under this Diagnostic Code.  
The December 1998 VA examination showed dorsiflexion to 45 
degrees each side and palmar flexion on the left to 50 
degrees.  The medical evidence does not indicate that the 
veteran's limitation of range of motion approaches 
dorsiflexion of less than 15 degrees, nor of palmar flexion 
in line with the forearm.  In fact, none of the medical 
evidence of record indicates such a severity of limitation of 
range of motion.  There is no diagnosis of arthritis of the 
left wrist, so a compensable evaluation cannot be granted 
under Diagnostic Code 5003 or 5215 on this basis.

The Board has noted the veteran's complaints of pain and 
functional limitations.  However, the medical evidence does 
not support the assignment of a higher disability evaluation.  
There is no finding of additional functional impairment due 
to pain.  As noted there was no tenderness or swelling of the 
wrist.  In addition, there was no reported weakness or any 
other abnormalities affecting the functional abilities of the 
wrist.  That being the case, the veteran is not entitled to a 
higher disability evaluation based on 38 C.F.R. § 4.40 and 
4.45.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
left wrist disorder, the benefit-of-the-doubt doctrine does 
not otherwise permit a favorable determination.  38 U.S.C.A. 
§ 5107.

c.  Low Back Strain

In May 1996 while in service, the veteran twisted his low 
back while unloading a large load.  Service connection was 
subsequently established and a noncompensable rating was 
assigned.  The veteran maintains that the severity of his low 
back disability warrants a compensable evaluation.  

On VA examination in December 1998, the veteran reported that 
he still suffered pain on movement.  The examination showed 
good posture, and there was no tenderness over any part of 
the spine.  Straight leg raising was to 70 degrees on each 
side.  This produced posterior thigh tightness, but did not 
produce low back pain.  The back flexed to 90 degrees and 
extended to 35 degrees.  Lateral flexion was to 40 degrees 
and rotation was to 20 degrees.  The impression was low back 
pain.  X-rays of lumbosacral spine and thoracic spine to be 
normal.  

The veteran's low back strain is currently rated as 
noncompensable under the provisions of Diagnostic Code 5295, 
lumbosacral strain, which provides that lumbosacral strain 
productive of slight subjective symptoms is to be assigned a 
0 percent evaluation.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Moreover, the 
veteran's low back strain may be rated based on limitation of 
motion of the lumbosacral spine.  Diagnostic Code 5292 
provides a 10 percent evaluation for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

After reviewing the evidence, the Board believes that the 
preponderance of the evidence is against entitlement to a 
compensable rating for the veteran's back pain.  The December 
1998 VA examination showed good range of motion in all 
directions without any evidence of muscle pain or spasms or 
limitations which would warrant a higher rating under 
Diagnostic Code 5295.  The evidence reveals no indications of 
limitation of motion which may serve to provide a compensable 
evaluation under Diagnostic Code 5292, or indications of 
characteristic pain on motion which may serve to provide a 
compensable evaluation under Diagnostic Code 5295.  As such, 
a higher evaluation is not warranted.

The Board observes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40. and 4.45 provide for consideration of 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  A higher rating may be awarded 
when "greater limitation of motion due to pain on use" 
insofar as any such functional loss is "supported by adequate 
pathology and evidence by the visible behavior of the 
claimant."  Deluca, 8 Vet. App. at 202, 206.  However, in the 
present case, the veteran has not demonstrated functional 
loss due to pain or weakness that is supported by adequate 
pathology.  As such, the preponderance of the evidence is 
against the claim for entitlement to a compensable rating for 
low back strain.

d.  Conclusion

With regard to the increased rating issues, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but the 
evidence in not in such a state of equipoise so as to permit 
favorable determinations as to the left wrist and low back 
disabilities, or a more favorable determination on the right 
shoulder disability than that set forth herein.  The veteran 
may always advance increased rating claims if any of his 
service-connected disabilities increase in severity in the 
future.  


ORDER

Entitlement to assignment of a 30 percent rating for the 
veteran's service-connected right shoulder strain is 
warranted.  To this extent, the appeal is granted.  

The appeal is denied as to the remaining issues. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

